                      Case 18-13548-AJC        Doc 39    Filed 03/25/19    Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                  CASE NO.: 18-13548-BKC-AJC
                                                                    PROCEEDING UNDERCHAPTER 13
KURT HELMUTH DOSE



DEBTOR

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on 3 / 'Z S- / t. ~ I "I




                                                           o Amy Carrington, Esq.
                                                              FLORIDA BAR NO: 101877
                                                         WJose Ignacio Miceli, Esq.
                                                        1- FLORIDA BAR NO: 0077539
                   Case 18-13548-AJC   Doc 39   Filed 03/25/19   Page 2 of 3
                                          NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                  CASE NO.: 18-13548-BKC-AJC

                              CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
KURT HELMUTH DOSE
15475 SW 80 STREET, #106
MIAMI, FL 33193

Via Electronic Service:
ATTORNEY FOR DEBTOR
RICARDO R. CORONA, ESQ.
3899 NW 7 STREET
# 202-B
MIAMI, FL 3 3126
                         Case 18-13548-AJC             Doc 39         Filed 03/25/19            Page 3 of 3
02/22/2019 FRI 15:56           FAX 9544434452                                      C!ll 3 MI AMI FAX

                                                 *************k*******
                                                 ·• * * F l\X 'l'X REPORT * ·• *
                                                 ****************k****

                                                     TRANSMISSION OK

                                   JOB NO.                              4701
                                   DESTINATION ADDRESS                  13052661151
                                   SUBADDRESS
                                   DESTINATION ID                       CORONA, RI CARDO
                                   ST. TIME                             02/22 15:55
                                   TX/RX TIME                           00' 33
                                   PGS.                                 1
                                   RESULT                               OK




    OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
    SOUTHERN DISTRlCT OF FLORIDA
                                                                                   NANCY K. NEIDICH, ESQUXRE
                                                                                   STANDING CHAPTER 13 TRUSTEE
                                                                                   P.O. BOX 279806
                                                                                   MIRAMAR, FL 33027~9806
                                                                                   TELEPHONE: (954) 443-4402
                                                                                   FACSIMILE: (954) 443-4452


    February 22, 2019

    RICARDO R. CORONA, ESQ.
    3899 NW 7 STREET
    # 202·B
    MIAMI, FL 33126
    Case: 18-13548-BKC-AJC                            RE: KURT HELMUTH DOSE



    Dear RICARDO R. CORONA, ESQ.


   More than thirty days have passed since the claims bar date on June 06, 2018. You have failed to file the Notice
   of Compliance by Attorney for Debtor required by Local Rule 2083· 1(B) Claims Review Requirement, also
   know as Local Form 76.

   The scope of the review required states: "Not later than 21 days after expiration of the claims bar date, the
   attorney shall examine, from records maintained by the clerk, the claims register und all claims filed in the case
   to dete1'mine whether additional action is necessary, including the filing and service in accordance with all
   applicable rules of: (a) an amended plan if the phm has not been confirmed; (b) a motion to modify the
   oonfomed plan; (c) objections to nonconforming ch1ims. 11 Local Rule 2083-l(B)(l)

   You must file a Local Fo1m 76 within twenty (20) days of this letter or the Trustee may file a Motion to Dismiss
   this case with prejudice for six (6) months

   Vcry truly yours,
